Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,459,387 (Parker).
In Re claim 5 Parker discloses a method for the storage of liquefied chlorine comprising charging a pressure vessel with up to 20% by weight polyvinyl chloride (PVC) or chlorinated polyvinyl chloride (cPVC) before filling the vessel with liquefied chlorine (Column 4, lines 18-35, Column 7, line 20 to column 10, line 60, PVC slurried with 5 its weight in chlorine is PVC equal to 20% the weight of the chlorine gas).
In Re claim 6 Parker discloses the pressure vessel charged with from 1 to 20% by weight of PVC or cPVC (Column 4, lines 18-35, PVC slurried with 5 its weight in chlorine is PVC equal to 20% the weight of the chlorine gas).
In Re claim 7 Parker discloses the molecular weight of the PVC or cPVC is from 20,000 to 250,000 Column 7, line 31).
In Re claim 8 Parker discloses the pressure in the pressure vessel after pressurizing with chlorine is 2 to 15 bar (Column 7, line 54).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2010/0213083 (Olander) discloses a method for storing a hazardous fluid in which a physical sorbent is used to store the fluid (abstract).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753